In an action by a landowner to declare the nullity of the Zoning Ordinance of the Town of Huntington insofar as it places plaintiff’s property partly in a residential, and partly in an industrial, district, and for injunctive relief, the defendants appeal, by permission of the Supreme Court, Suffolk County, from so much of an order of that court, entered March 30, 1965, as denied their motion to renew, on additional facts, their prior motion to strike out as prejudicial certain allegations in the complaint. Order, insofar as appealed from, affirmed, without costs. We do not pass on the weight of the evidence to be adduced at the trial. Christ, Acting P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.